662 S.E.2d 388 (2008)
STATE of North Carolina
v.
Jeremiah ROYSTER.
No. 441PA04-4.
Supreme Court of North Carolina.
April 10, 2008.
Jeremiah Royster, Pro Se.
Amy C. Kunstling, Assistant Attorney General, Sam Currin, District Attorney, for State of NC.

ORDER
Upon consideration of the petition for writ of certiorari filed by defendant in this matter, the following order was entered and is hereby certified to the Superior Court, Warren County:
"In addition to ordering a determination as to defendant's competency, this Court's 2 March 2006 special order required the trial court to hold an evidentiary hearing on defendant's pending MAR. Defendant's petition for writ of certiorari is therefore allowed for the limited purpose of reversing the trial court's 10 July 2007 order and remanding to the trial court with instructions to: (1) appoint a guardian ad litem for defendant; (2) appoint counsel for defendant; and (3) allow defendant, through counsel and his guardian ad litem, to proceed with the evidentiary hearing on his pending MAR under N.C.G.S. § 15A-1001(b)."
By order of the Court in Conference, this the 10th day of April, 2008.